THOMPSON, J.
Roy F. Campbell seeks a writ of mandamus to compel the trial judge to place on the active calendar his motion to hold child support in abeyance, his supplemental petition for modification of child support, and his motion requesting a telephonic hearing. Campbell alleges that he sent numerous inquiries to the clerk of the court regarding the status of his case. However, Campbell does not allege that he brought the matter to the trial court’s attention.
This court explained in Smartt v. First Union National Bank, 771 So.2d 1232, 1232 (Fla. 5th DCA 2000), that it is the litigant’s responsibility to bring a matter in need of ruling to the attention of the trial judge. Requesting the status from the clerk of the court does not put the judge on notice that a hearing is required. Therefore, the petition for writ of mandamus is denied, without prejudice to refile the petition after the pending motions have been brought to the trial judge’s attention, and the trial judge fails to act within a reasonable time.
DENIED without prejudice.
SHARP, W., and ORFINGER, JJ., concur.